Title: To George Washington from Robert Howe, 4 December 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            New York 4th December 1783
                        
                        In the year 1781 when I went to the protection of the Stores at Tarry Town I marched off as your Excellency
                            well remembers at a moments warning the party who went under my Command moved off without Baggage or Provisions, as this
                            was the case the men were in want of support the more especially as the fatigue in getting the Stores on Shore &
                            up the hill was considerable—a little Rum upon such an occasion you know Sir has a very good effect, I therefore upon Mr
                            Sackets offer to supply that article, directed that the men should be served with a Ration of Rum a day while the Command
                            continued, which he with the greatest readiness issued upon my promising that the Commissary should replace it. He took a
                            certificate of the quantity & was to call upon me at Camp to receive it of the Commissary but our sudden movement
                            from the Plains made it necessary for Mr Sacket to take care of his Effects, and I was gone to Philadelphia before he came
                            up, he produced the Certificate to General Heath who for reasons best known to himself refused giving an order for it
                            until I came up, which I the more wonder at as the men had drawn no more than what they had a right to & what the
                            Soldiers in Camp were than actually drawing. when I returned from Philadelphia the new Contract had taken place, so that
                            an order from me was of no Effect.
                        Mr Sackets situation makes this matter triffleing as it is of importance to him, & he has requested me
                            to lay it before your Excellency whose influence he supposes can obtain him the money and in justice to him I must add
                            that he supplyed the Troops with provisions and other articles of which he made no charge, that he was very useful upon
                            that occasion & that if you Sir can serve him it will much oblige me. I am dear Sir, with the greatest respect Your
                            Excellency’s most Obt Servt
                        
                            Robt Howe
                        
                    